This is an appeal from a conviction for burglary, with a penalty of two years confinement in the penitentiary.
1. The court, among other things, charged the jury as follows: "A conviction can not be had upon the testimony of an accomplice, unless corroborated by other evidence tending to connect the defendant with the offense committed, and the corroboration is not sufficient if it merely shows the commission of the offense." The court further instructed the jury as follows: "Now, you are instructed that the witness Clint Huckaby was an accomplice, as that term is defined in the foregoing instructions, and you are instructed that you cap not find the defendant John Dorham guilty upon Clint Huckaby's testimony alone unless you first believe that the testimony of said Clint Huckaby is true, and that it shows, or tends to show, that the defendant is guilty as charged in the indictment, and unless you further believe that there is other evidence in the case, outside of the testimony of said Clint Huckaby, which clearly and strongly tends to connect the defendant with the commission of the offense charged." This charge was excepted to in appellant's motion for new trial, and the exception was well taken. This question has been before this court so often, and this character of charge condemned in so many cases, we deem it unnecessary to discuss this matter further. A correct charge on accomplice testimony was set out in the case of Campbell v. State, 57 Tex.Crim. Rep., 123 S.W. Rep., 583, and approved in the more recent *Page 284 
cases of King v. State, 57 Tex.Crim. Rep., from Edwards County, and Brown v. State, 57 Tex.Crim. Rep., from Kaufman County. This is the only question in the case we deem of sufficient importance to notice. The other questions are such as will not likely occur upon another trial. The fact that the witness Huckaby was an accomplice to the crime, and the circumstances offered by the State in corroboration of his testimony being so slight, we are of opinion that the charge of the court, that if the evidence of Huckaby tended to connect defendant with the commission of the offense, was an error not only calculated to but did injure the appellant, and for this reason the judgment is reversed and the cause is remanded.
Reversed and remanded.
Davidson, Presiding Judge, absent.